United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3917
                                   ___________

Oscar D. Heffner,                      *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
State of Missouri; Missouri Supreme    * Eastern District of Missouri.
Court; Missouri Court of Appeals,      *     [UNPUBLISHED]
Eastern District of Missouri; James R. *
Dowd, Chief Judge of the Missouri      *
Court of Appeals; Pecola Pendleton,    *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: May 20, 2003

                               Filed: May 23, 2003
                                    ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

     Oscar D. Heffner appeals from the district court’s1 dismissal of his civil rights
complaint. Upon de novo review, we conclude that dismissal of Heffner’s claims


      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
against the state defendants was proper for the reasons stated by the district court.
We also conclude that dismissal of Heffner’s claims against Pecola Pendleton was
proper because Heffner did not allege that she violated his federal rights or that she
acted under color of state law. See Hott v. Hennepin County, 260 F.3d 901, 905 (8th
Cir. 2001).

      The judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-